LATTIMORE, J.
Conviction for robbery; punishment, 50 years in the penitentiary. The record appears here without any statement of facts or bills of exception. The indictment charges in appropriate language and in proper form robbery by the use and exhibition of a firearm and the taking from the person $150 in money. The charge of the court presents the law applicable to the offense laid in the indictment. The judgment and sentence are in accordance with the statute. No error appearing, the judgment will be affirmed.